March 20, 2012 Investor Presentation NYSSA 2012 Insurance Conference W. Stancil StarnesChairman and Chief Executive Officer New York Society of Security Analysts New York Society of Security Analysts This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 2 NON-GAAP MEASURES We differentiate by our specialization in Healthcare Professional Liability (HCPL). We are the only pure-play HCPL writer. Handout Slides 2-7 Handout slides 8-14 We differentiate through performance that delivers value for our investors. Handout slides 15-28 We differentiate by delivering superior value for our insureds. We create customers for life. Handout slides 29-36 We differentiate through a long-term view that produces consistent results. March 20, 2012 Investor Presentation NYSSA 2012 Insurance Conference W. Stancil StarnesChairman and Chief Executive Officer New York Society of Security Analysts New York Society of Security Analysts March 19-20, 2012 Investor Meetings at the NYSSA 2012 Insurance Conference W. Stancil StarnesChairman and Chief Executive Officer Howard H. FriedmanChief Underwriting & Actuarial Officer Frank B. O’NeilInvestor Relations Officer This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 9 NON-GAAP MEASURES ProAssurance We are the only pure-play, publicly-traded healthcare professional liability (HCPL) insurance company in America ProAssurance Corporate Profile Specialty writer of professional liability insurance Primarily Healthcare Professional Liability (HCPL) Only pure play public company writing predominately HCPL Market Cap: ~2.7 billion Shareholders’ Equity: $2.0 billion Total Assets: $5 billion Annualized dividend yield is 1.1% / $0.25/share Rated “A” by Fitch and A. M. Best 11 ProAssurance Corporate Profile Evolving strategy is successfully adding business across the risk spectrum as the delivery of healthcare changes Distribution is Independent Agent (64%) and Direct (34%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri 2011 Policyholders: ~71,500 2011 Gross Written Premium: $566 million ProAssurance Geographic Profile Broad geographic diversification Locally-based decision differentiates ProAssurance by addressing each state’s unique medical/legal challenges 13 Corporate Headquarters Corporate Headquarters (Birmingham) 2010 Market Share: Six-Ten 2010 Market Share: Six-Ten ProAssurance Footprint December 31, 2011 Local Knowledge and National Reach Medical/Legal environment varies by state Often varies within states Regulatory environment differs greatly May limit the ability to ensure that rates accurately reflect loss trends Can affect the ability to introduce policy or procedural changes Overall business climate differs and can change Demographics of the medical population and consumers 14 HCPL Stands Apart in Insurance 15 Long-tail vs. short tail Prolonged period of “benign profitability” Premiums levels remain well above levels of 2000 Significant policyholder retention No large commercial carriers have entered the market in a meaningful manned Significant barriers to entry in underwriting and claims handling No Catastrophe exposure The Performance of ProAssurance We ensure that we deliver an unparalleled level of service and financial stability that truly differentiates our coverage and our Company Consistent Success in All Financial Climates 17 Historical Book Value Per Share Inception to 12/30/11
